— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pincus, J.), rendered April 30, 1981, convicting him of attempted murder *617in the second degree and criminal possession of a weapon in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The defendant’s pro se application to withdraw his plea was properly denied without a hearing. There was no substantive basis to his application, and sufficient inquiry had been made at the time of the plea to determine that the defendant entered into it knowingly and voluntarily (see, People v Walton, 98 AD2d 842, 843; People v Savio, 117 AD2d 633). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.